FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    May 23, 2014
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 12-2025
 v.
                                              (D.C. No. 1:09-CR-02982-JEC-1)
                                                          (D.N.M.)
 JAMES OLIVER REESE,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, KELLY and GORSUCH, Circuit Judges.


      In this appeal James Reese asks us to overturn his conviction for being a

felon unlawfully in possession of firearms. See 18 U.S.C. § 922(g)(1).

Overturned because someone (like himself) previously convicted of a felony may

lawfully possess guns if he “has had civil rights restored.” 18 U.S.C.

§ 921(a)(20). To show that he has had his civil rights restored, a defendant in Mr.

Reese’s shoes must prove that he enjoys the right to vote, serve on a jury, possess

firearms under state law, and hold public office. United States v. Maines, 20 F.3d
1102, 1104 (10th Cir. 1994). From the outset of this appeal, everyone has


      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
acknowledged that Mr. Reese enjoys three of these four rights. The only question

we have faced is whether Mr. Reese is entitled to hold public office under New

Mexico state law. Given the uncertainty of state law on that question, we

certified it to the state supreme court.

      That court recently returned an answer: at all points relevant to this case

Mr. Reese has enjoyed the right to hold public office. See United States v. Reese,

No. 33,950, 2014 WL 1716526, at *11 (N.M. May 1, 2014). In light of this

guidance, the government acknowledges that Mr. Reese’s federal firearms

conviction is unsustainable. So it is we reverse Mr. Reese’s conviction and

remand this matter to the district court with instructions to dismiss the 18 U.S.C.

§ 922(g) charge against him. The mandate shall issue with the entry of this order

on the docket.

                                                 Entered for the Court,



                                                 Neil M. Gorsuch
                                                 United States Circuit Judge




                                           -2-